Citation Nr: 0424593	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for avitaminosis and 
other nutritional deficiencies.

2.  Entitlement to service connection for chronic dysentery.

3.  Entitlement to service connection for malnutrition.

4.  Entitlement to service connection for malaria.  

5.  Entitlement to service connection for a stroke.

6.  Entitlement to service connection for chronic obstructive 
lung disease.

7.  Entitlement to service connection for ischemic heart 
disease.

8.  Entitlement to service connection for peptic ulcer 
disease.

9.  Entitlement to service connection for irritable bowel 
syndrome.

10.  Entitlement to service connection for severe 
osteoarthritis.

11.  Entitlement to service connection for antral gastritis.

12.  Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had the following certified military status:  
Beleaguered December 15, 1941, to April 8, 1942; prisoner of 
war (POW) April 9, 1942, to August 31, 1942; No casualty 
status September 1, 1942, to April 2, 1945; Status under MPA 
terminated April 2, 1945; Regular Philippine Army April 3, 
1945, to February 13, 1946; and service in the United Stares 
Army from February 16, 1946, to April 19, 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issues of service connection for ischemic heart disease, 
peptic ulcer disease, irritable bowel syndrome, severe 
osteoarthritis, antral gastritis, and degenerative disc 
disease are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not currently have dysentery.

2.  The veteran does not currently have avitaminosis or other 
nutritional deficiency.

3.  The veteran does not currently have malnutrition or 
residuals thereof.  

4.  The veteran does not currently have malaria or residuals 
thereof.  

5.  There is no medical evidence of a nexus between the 
veteran's postservice stroke and his service.  

6.  There is no medical evidence of a nexus between the 
veteran's postservice chronic obstructive lung disease and 
his service.


CONCLUSIONS OF LAW

1.  Dysentery was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Avitaminosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Malnutrition was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Malaria was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  A stroke or its residuals was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

6.  Chronic obstructive lung disease was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In March 2002 and August 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran has been afforded a VA medical 
examination in connection with this claim.  The examination 
report and its addendum provide the necessary medical 
opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).


Avitaminosis, Chronic Dysentery, and Malnutrition

With regard to the claims of avitaminosis, chronic dysentery, 
and malnutrition, the Board notes that the veteran is a 
former POW.  

A review of the veteran's service medical records reveals no 
complaints or findings of any of these disorders.  There were 
also no findings of any of these disorders in the years 
immediately following service.  

At the time of his June 2002 VA examination, the veteran 
reported that he received a daily ration of sweet potatoes 
and rice during his period of imprisonment.  He indicated 
that he suffered near starvation.  The veteran reported harsh 
labor conditions, digging graves for hours and burying the 
dead.  He noted becoming ill with dysentery but reported 
receiving no treatment.  

Physical examination revealed that the veteran was 165 
centimeters (approx. 5'5") tall and weighed 67.4 kgs. 
(approx. 147 lbs.).

Diagnoses of avitaminosis (from history) causing temporary 
blindness, now resolved and dysentery (from history) now 
resolved, were rendered.  There was no finding of 
malnutrition.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have dysentery, avitaminosis, or 
malnutrition.  As to the veteran's beliefs that he currently 
has these disorders, the Board notes that he is not qualified 
to render an opinion as to whether he currently has any of 
these disorders and whether they are related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The preponderance of the evidence is against the claim of 
service connection for dysentery, avitaminosis, and 
malnutrition, and there is no doubt to be resolved


Malaria

A review of the record reveals that the veteran was diagnosed 
as having chronic malaria at the time of a July 1945 visit.  
The disease was noted to have been incurred in the line of 
duty.  

At the time of the veteran's February 1946 service separation 
examination, there were no complaints or findings of malaria. 

There were also no complaints or findings of malaria in the 
years following service.  

At the time of the veteran's June 2002 VA examination, a 
diagnosis of malaria (from history) now resolved, was 
rendered.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have malaria or residuals thereof. 

As to the veteran's beliefs that he currently has malaria, 
the Board notes that he is not qualified to render an opinion 
as to whether he currently has this disorder and whether it 
is related to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

The preponderance of the evidence is against the claim of 
service connection for malaria.  


Stroke

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a stroke in 
service.  At the time of the veteran's February 1946 service 
separation examination, normal findings were reported for the 
cardiovascular system.  The veteran's blood pressure was 
noted to be 114/74.  

There were also no complaints or findings of a stroke in the 
years immediately following service.  Treatment records 
obtained in conjunction with the veteran's claim reveal that 
he was diagnosed with hypertension in May 1980 and that he 
had a stroke in May 1983.  

Service connection is not warranted for a stroke or residuals 
thereof.  There were no complaints or findings of a stroke 
during service.  At the time of the veteran's February 1946 
service separation examination, normal findings were reported 
for the cardiovascular system, 

There are no medical records in the years immediately 
following service which make reference to a stroke.  
Moreover, the veteran was not diagnosed with hypertension 
until 1980, more than 32 years after service. 

While the Board is sympathetic to the veteran's beliefs that 
he currently has stroke residuals which are related to 
service, he, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu.  Furthermore, there has been no 
competent medical evidence submitted relating any stroke or 
residuals thereof to the veteran's period of service.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any stroke or 
residuals that the veteran may have is not related to his 
period of service.  Therefore, service connection is not 
warranted.


Chronic Obstructive Lung Disease

A review of the veteran's service medical records reveals no 
complaints or findings of an inservice lung disorder.  At the 
time of the veteran's February 1946 service separation 
examination, there were no abnormal findings reported for the 
veteran's lungs.  A chest x-ray taken at that time was 
negative.  There were also no complaints or findings of lung 
problems in the years immediately following service.  

In a November 2001 letter, the veteran's private physician, 
S. A., M.D., indicated that he had treated the veteran for 
chronic obstructive lung disease.  

Treatment records obtained from B. S., M.D., show treatment 
for chronic obstructive pulmonary disease beginning in 2000.  

Service connection is not warranted for chronic obstructive 
lung disease.  There were no complaints or findings of a lung 
disorder in service.  At the time of the veteran's February 
1946 service separation examination, there were no abnormal 
lung findings and a chest x-ray was negative.  

There are also no medical records in the years immediately 
following service which make reference to a lung problem. 

While the Board is sympathetic to the veteran's beliefs that 
he currently has chronic obstructive lung disease which is 
related to service, he, as a lay person, is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu.  Furthermore, there has 
been no competent medical evidence submitted relating chronic 
obstructive lung disease to the veteran's period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any chronic 
obstructive lung disease that the veteran may have is not 
related to his period of service.  Therefore, service 
connection is not warranted.


ORDER

Service connection for dysentery is denied.

Service connection for avitaminosis and other nutritional 
deficiencies is denied.

Service connection for malnutrition is denied.  

Service connection for malaria is denied.  

Service connection for a stroke and/or its residuals is 
denied.  

Service connection for chronic obstructive lung disease is 
denied.  




REMAND

With regard to the veteran's claims of service connection for 
ischemic heart disease, peptic ulcer disease, post-traumatic 
osteoarthritis, and irritable bowel syndrome, the Board notes 
that the veteran was a POW.  Thus, service connection for any 
of these disorders would be warranted if manifested to a 
compensable degree at anytime.  

While the veteran was afforded a VA examination in June 2002, 
the examiner did not address the presence or absence of these 
disorders.  

With regard to the veteran's claim of service connection for 
degenerative disc disease, the Board notes that in a June 
2003 treatment record, the veteran's private physician, 
indicated that the veteran's arthritis could have resulted 
from his being hit with a piece of wood while he was a POW.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for ischemic heart disease, peptic ulcer 
disease, irritable bowel syndrome, antral 
gastritis, osteoarthritis, and 
degenerative disc disease.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should arrange for a VA 
examination of the veteran to determine 
the nature and etiology of any current 
gastrointestinal disorder that may be 
present.  The claims folder must be made 
available for review.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.

The examiner is requested to render the 
following opinions:

Does the veteran currently have irritable 
bowel syndrome, peptic ulcer disease, or 
antral gastritis?  The examiner must 
confirm the absence or presence of these 
disorders.

If antral gastritis is found to be 
present, the examiner is requested to 
determine the etiology of this disorder 
and to indicate whether it is at least as 
likely as not that this disorder is 
related to service?

Complete detailed rationale must be given 
for each opinion that is rendered.

4.  The RO should arrange for a VA 
examination of the veteran to determine 
the nature and etiology of any current 
cardiovascular disorder that may be 
present.  The claims folder must be made 
available for review.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.

The examiner is requested to render the 
following opinions:

Does the veteran currently have ischemic 
heart disease?  The examiner must confirm 
the absence or presence of this disorder.

Complete detailed rationale must be given 
for each opinion that is rendered.

5.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of any current arthritis, 
including disc disease, which may be 
present.  The claims folder must be made 
available for review.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.

The examiner is requested to render the 
following opinions:

If the veteran is found to have 
osteoarthritis, the examiner is requested 
to render an opinion as to whether it is 
post-traumatic in nature.  

If degenerative joint disease, including 
degenerative disc disease is found to be 
present, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not related to the 
veteran's period of service.  

Complete detailed rationale must be given 
for each opinion that is rendered.

6.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



